UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* NET 1 UEPS TECHNOLOGIES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 64107N206 (CUSIP Number) THOMAS J. MURPHY C/O GENERAL ATLANTIC SERVICE COMPANY, LLC 55 EAST 52nd ST., 32nd FLOOR NEW YORK, NY 10055 TEL. NO.: (203) 629-8600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 5, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 1(f) or 1(g), check the following box [ ]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-1(a) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 64107N206 Page2 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 64107N206 Page3 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic Partners 80, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 64107N206 Page4 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON General Atlantic Partners 82, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 64107N206 Page5 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GapStar,LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 64107N206 Page6 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 64107N206 Page7 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments IV, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 64107N206 Page8 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO GmbH & Co. KG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 64107N206 Page9 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAPCO Management GmbH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON CO CUSIP No. 64107N206 Page10 of 20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAP Coinvestments CDA, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 64107N206 Page11 of 20 AMENDMENT NO.2 TO SCHEDULE 13D ITEM 1. SECURITY AND ISSUER. This Amendment No.3 (this “Amendment”) amends the statement on Schedule 13D filed with the Securities and Exchange Commission (the “Commission”) on August 15, 2005 (the “Original Statement”), as amended by Amendment No. 1 thereto filed with theCommission on June 23, 2006 and as amended by Amendment No. 2 thereto filed with theCommission on November 10, 2011 (as so amended, the “Statement”), relating to the common stock, par value $0.001 per share (the “Common Stock”), of Net 1 UEPS Technologies, Inc., a Florida corporation (the “Company”). The address of the principal executive office of the Company is Provident Place, 4th Floor, Cmr. Jan Smuts Avenue and Bolton Road, Rosebank, Johannesburg, South Africa. ITEM 2. IDENTITY AND BACKGROUND. Item 2 of the Statement is hereby amended and restated in its entirety as follows: This statement is being filed by a group, as defined in Rule 13d-5 of the General Rules and Regulations promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The members of the group are General Atlantic LLC, a Delaware limited liability company (“GA”), General Atlantic Partners 80, L.P., a Delaware limited partnership (“GAP 80”), General Atlantic Partners 82, L.P., a Delaware limited partnership (“GAP 82”), GapStar, LLC, a Delaware limited liability company (“GapStar”), GAP Coinvestments III, LLC, a Delaware limited liability company (“GAPCO III”), GAP Coinvestments IV, LLC, a Delaware limited liability company (“GAPCO IV”), GAPCO GmbH & Co. KG, a German limited partnership (“KG”), GAPCO Management GmbH, a German corporation (“GmbH Management”) and GAP Coinvestments CDA, L.P., a Delaware limited partnership (“GAPCO CDA” and, collectively with GA, GAP 80, GAP 82, GapStar, GAPCO III, GAPCO IV, KG and GmbH Management, the “Reporting Persons”). The Reporting Persons (other than KG and GmbH Management) are located at 55 East 52nd Street, 32nd Floor, New York, NY 10055.KG and GmbH Management are located atc/o General Atlantic GmbH, Maximilianstrasse 35b, 80539 Munich, Germany. Each of the Reporting Persons is engaged in acquiring, holding and disposing of interests in various companies for investment purposes. GA is the general partner of GAP 80, GAP 82 and GAPCO CDA and the managing member of GAPCO III and GAPCO IV. GmbH Management is the general partner of KG. The officers of GapStar are managing directors of GA. GmbH Management is the general partner of KG. There are 23 managing directors of GA (the “GA Managing Directors”). The information required by General Instruction C to Schedule 13D is attached hereto as Schedule A and hereby incorporated by reference. The present principal occupation or employment of each of the GA Managing Directors is as a Managing Director of GA. None of the Reporting Persons and none of the individuals listed on Schedule A have, during the last five years, been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or subject to any judgment, decree or final order finding any violation of federal or state securities laws or enjoining future violations of, or prohibiting or mandating activities subject to, such laws. CUSIP No. 64107N206 Page 12 of 20 ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Unchanged. ITEM 4. PURPOSE OF TRANSACTION. Unchanged. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. Item 5 of the Statement is hereby amended and restated in its entirety as follows: All ownership percentages set forth herein assume that there are 45,773,342 shares of common stock outstanding, net of treasury shares, as reported in the Company’s Form 10-Q filed with the Commission on February 6, 2014. (a) GA, GAP 80, GAP 82, GapStar, GAPCO III, GAPCO IV, KG, GmbH Management and GAPCO CDA each own of record, no shares of Common Stock, 2,629,028 shares of Common Stock, 2,312,059 shares of Common Stock, 92,219 shares of Common Stock, 305,280 shares of Common Stock, 76,357 shares of Common Stock, 9,793 shares of Common Stock, no shares of Common Stock and 1,651 shares of Common Stock, respectively, representing 0.0%, 5.7%, 5.1%, 0.2%, 0.7%, 0.2%, less than 0.1%, 0.0% and less than 0.1%, respectively, of the Company's issued and outstanding shares of Common Stock. By virtue of the fact that (i) GA is the general partner of GAP 80, GAP 82 and GAPCO CDA and the managing member of GAPCO III and GAPCO IV, (ii) the officers of GapStar are GA Managing Directors and (iii) the GA Managing Directors are authorized and empowered to vote and dispose of the securities held by KG and GmbH Management, the Reporting Persons may be deemed to share voting power and the power to direct the disposition of the shares of Common Stock, which each owns of record. Each of the Reporting Persons may be deemed to own beneficially an aggregate of 5,426,387 shares of Common Stock, or 11.9% of the Common Stock. CUSIP No. 64107N206 Page13 of 20 (b) Each of the Reporting Persons has the shared power to direct the vote and the shared power to direct the disposition of the 5,426,387 shares of Common Stock that may be deemed to be owned beneficially by each of them. (c) Except as set forth below or otherwise herein, to the knowledge of the Reporting Persons with respect to the persons named in response to paragraph (a), none of the persons named in response to paragraph (a) has effected any transactions in shares of Common Stock during the past 60 days. On March 12, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar GAPCO III GAPCO IV 96 KG 12 GAPCO CDA 2 On March 18, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar 34 GAPCO III GAPCO IV 28 KG 4 GAPCO CDA 1 On April 22, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar GAPCO III GAPCO IV KG GAPCO CDA 18 CUSIP No. 64107N206 Page14 of 20 On May 5, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar GAPCO III GAPCO IV KG GAPCO CDA 61 On May 6, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar GAPCO III GAPCO IV KG GAPCO CDA 57 On May 7, 2014, the Record Holders sold the following number of shares of Common Stock for the price per share set forth below in open market transactions. Reporting Person Shares of Common Stock Sold Price Per Share GAP 80 GAP 82 GapStar GAPCO III GAPCO IV KG GAPCO CDA 44 (d) No person other than the persons listed is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities owned by any member of the group. (e) Not Applicable. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIP WITH RESPECT TO THE ISSUER. Unchanged ITEM 7. MATERIALS TO BE FILED AS EXHIBITS. Exhibit 1: Agreement relating to the filing of joint acquisition statements as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (previously filed). CUSIP No. 64107N206 Page15 of 20 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: May 7, 2014 GENERAL ATLANTIC LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GENERAL ATLANTIC PARTNERS 80, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 64107N206 Page16 of 20 GENERAL ATLANTIC PARTNERS 82, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS III, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, its managing member By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAPSTAR, LLC By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Vice President GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its general partner By /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 64107N206 Page17 of 20 GAPCO MANAGEMENT GMBH By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its general partner By: /s/ Thomas J. Murphy Name: Thomas J. Murphy Title: Managing Director CUSIP No. 64107N206 Page18 of 20 SCHEDULE A GA Managing Directors Name Business Address Citizenship Steven A. Denning (Chairman) 600 Steamboat Road Greenwich, Connecticut 06830 United States William E. Ford (Chief Executive Officer) 55 East 52nd Street 32nd Floor New York, New York 10055 United States J. Frank Brown (Chief Operating Officer) 55 East 52nd Street 32nd Floor New York, New York 10055 United States Thomas J. Murphy (Chief Financial Officer) 600 Steamboat Road Greenwich, Connecticut 06830 United States John D. Bernstein 23 Savile Row London W1S 2ET United Kingdom United Kingdom Gabriel Caillaux 23 Savile Row London W1S 2ET United Kingdom France Mark F. Dzialga 600 Steamboat Road Greenwich, Connecticut 06830 United States Cory A. Eaves 55 East 52nd Street 32nd Floor New York, New York 10055 United States Martin Escobari Rua Dr. Renato Paes de Barros, 1017 15Ъ andar 04530-001 Sao Paulo, Brazil Bolivia and Brazil CUSIP No. 64107N206 Page19 of 20 Name Business Address Citizenship Patricia Hedley 600 Steamboat Road Greenwich, Connecticut 06830 United States David C. Hodgson 55 East 52nd Street 32nd Floor New York, New York 10055 United States Rene M. Kern 55 East 52nd Street 32nd Floor New York, New York 10055 United States and Germany Jonathan C. Korngold 55 East 52nd Street 32nd Floor New York, New York 10055 United States Christopher G. Lanning 55 East 52nd Street 32nd Floor New York, New York 10055 United States Xuesong Jeff X. Leng Suite 5801, 58th Floor Two International Finance Center 8 Finance Street Central, Hong Kong Hong Kong SAR Anton J. Levy 55 East 52nd Street 32nd Floor New York, New York 10055 United States Adrianna C. Ma 55 East 52nd Street 32nd Floor New York, New York 10055 United States Sandeep Naik 17th Floor Express Towers Nariman Point Mumbai 400 021 India United States CUSIP No. 64107N206 Page20 of 20 Name Business Address Citizenship Andrew C. Pearson 600 Steamboat Road Greenwich, Connecticut 06830 United States Brett B. Rochkind 228 Hamilton Ave. Palo Alto, CA 94301 United States David A. Rosenstein 55 East 52nd Street 32nd Floor New York, New York 10055 United States Philip P. Trahanas 600 Steamboat Road Greenwich, Connecticut 06830 United States Robbert Vorhoff 55 East 52nd Street 32nd Floor New York, New York 10055 United States
